Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lemoyne Vesey appeals the district court’s order dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons státed by the district court. Veney v. Fine, No. l:15-ev-0S965-RDB, 2016 WL 97838 (D.Md. Jan. 8, 2016). We also deny Veney’s motions to amend the complaint, to strike the district court’s order, to disqualify the district court judge, to assign counsel, and for the production of transcripts and other documents. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.